Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 5 October 2020 and 23 March 2022 have been entered.

Election/Restriction
Applicant’s election of Group I, claims 35-41 and 45-50, and the species of: A) wherein the FGFR3-related skeletal disease is achondroplasia, in the reply filed on 23 March 2022 is acknowledged. The elected species is not recited in the claims of the elected Group I.
Claims 1-34 are cancelled. Claims 35-54 are pending. Claims 42-44 and 51-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 35-41 and 45-50 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
U.S. Application No. 15/541,993 is abandoned. The first paragraph of the specification (the section of “RELATED APPLICATIONS”) should be updated accordingly.

Claim Objections
Claim 37 is objected to because of the following informalities:
Claim 37 recites “wherein the sFGFR3 polypeptide comprises an amino acid sequence of amino acids 1 to 323 of SEQ ID NO: 1.” It should be “wherein the sFGFR3 polypeptide comprises the amino acid sequence of amino acids 1 to 323 of SEQ ID NO: 1.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 36, 38-41 and 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 35 recites “A soluble Fibroblast Growth Factor Receptor 3 (sFGFR3) polypeptide comprising an amino acid sequence at least 90% identical to amino acids 1 to 310 of SEQ ID NO: 1, but excluding amino acid residues 324 to 694 of SEQ ID NO: 1.” Depending claim 38 further limits wherein the polypeptide binds to one or more of FGF1, FGF2, FGF9, and FGF18.
The claims are broad and encompass a genus of sFGFR3 polypeptides, which comprise an amino acid sequence at least 90% identical to amino acids 1 to 310 of SEQ ID NO: 1, but excluding amino acid residues 324 to 694 of SEQ ID NO: 1. The specification describes that the sFGFR3 polypeptides of the present invention have one or more of the biological activities, including: (i) binding to FGFs; (ii) reducing FGF intracellular signaling (e.g., Erk phosphorylation following FGFR3 receptor activation by its binding with FGFs); and (iii) restoring bone growth in vivo (e.g. in Fgfr3ach/+ mice) (page 7, lines 4-9). The specification, however, fails to provide adequate written description and evidence of possession of the genus of sFGFR3 polypeptides as claimed. Wild-type human FGFR3 protein has 806 amino acids, and the protein is made up of a signal sequence (residues 1-22), extracellular domain (residues 23-375), transmembrane domain (residues 376-396), and cytoplasmic domain (residues 397-806). The polypeptide of SEQ ID NO: 1 is a soluble FGFR3 polypeptide with 694 amino acids in length. It is a deleted form of human FGFR3, where the portion corresponding to amino acid residues 311-422 (including the C-terminal portion of the Ig-like C2-type 3 domain and the transmembrane domain) is deleted from the full-length of human FGFR3. The portion of amino acids 324-694 of SEQ ID NO: 1 corresponds to amino acids 436-806 of the wild-type human FGFR3 (in the cytoplasmic domain), and the portion of amino acids 311-323 of SEQ ID NO: 1 corresponds to amino acids 423-435 of the wild-type human FGFR3 (in the cytoplasmic domain). The specification describes the deletion variants of the sFGFR3 polypeptide of SEQ ID NO: 1, including:
sFGFR3_Del1 (SEQ ID NO: 1, FGFR3∆8-10);
sFGFR3_Del2 (amino acids 1 to 548 of SEQ ID NO: 1);
sFGFR3_Del3 (amino acids 1 to 440 of SEQ ID NO: 1); and
sFGFR3_Del4 (amino acids 1 to 323 of SEQ ID NO: 1).
(see Fig. 2).
The specification also provides a sFGFR3 polypeptide set forth in SEQ ID NO: 2 (741 amino acids in length). SEQ ID NO: 2 differs from SEQ ID NO: 1 in that SEQ ID NO: 2 lacks amino acid 358-422 of human FGFR3. Unlike FGFR3∆8-10, the amino acid sequence of SEQ ID NO: 2 includes the full Ig-like C2-type 3 domain (amino acids 253-355), which domain is partially deleted (deletion of 47 amino acids) in the C-terminal half in FGFR3∆8-10. The specification shows in the Examples that sFGFR3_Del1, Del2, Del3, and Del4 can bind to human FGF2 and FGF9 (Example 2). The specification also shows that sFGFR3_ Del4 can restore bone growth in mice with achondroplasia (Example 3). Except for the sFGFR3 polypeptides comprising the amino acid sequence of amino acids 1 to 310 of SEQ ID NO: 1, or comprising the amino acid sequence of amino acids 1 to 323 of SEQ ID NO: 1 (e.g., sFGFR3_Del4), the specification does not provide adequate written description for the structures of the variant sFGFR3 polypeptides as recited in the claims. There is no sufficient teaching regarding the correlation of structure and function, nor where and what changes can be made to the molecule without altering its function and activity. The specification does not provide a representative number of species for the genus. It is well known in the art that even minor changes in sequence can result in major changes in function, especially if the minor sequence change occurs within an active site or alters the overall conformation of the protein molecule. Huang et al. (eLife, 2021, Vol. 10:e73218) teaches that EGFR can bind to EGF and TGF with similar affinity, but generate different signals from these ligands; and the differential binding to the ligands arises from the structural differences in the receptor-ligand interactions, particularly, the conformation of the extracellular module (see “Abstract” and “Conclusions”). It is unpredictable how the mutations in the extracellular domain of FGFR3 affect the receptor-ligand interaction and the downstream signaling. In the absence of sufficient description of distinguishing identifying characteristics, the skilled artisan cannot envision the detailed structures of the encompassed genus of variant sFGFR3 polypeptides as claimed.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teaching regarding the correlation of structure and function, nor identification of any particular structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of sFGFR3 polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, except for the sFGFR3 polypeptides comprising the amino acid sequence of amino acids 1 to 310 of SEQ ID NO: 1 or comprising the amino acid sequence of amino acids 1 to 323 of SEQ ID NO: 1 (e.g., sFGFR3_Del4), the specification does not adequately describe the genus of polypeptides as broadly claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-38 and 45-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the instant claims are held to claim natural products, i.e., a naturally-occurring protein fragment, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101. The rationale for this finding is explained below.
Independent claim 35 recites “A soluble Fibroblast Growth Factor Receptor 3 (sFGFR3) polypeptide comprising an amino acid sequence at least 90% identical to amino acids 1 to 310 of SEQ ID NO: 1, but excluding amino acid residues 324 to 694 of SEQ ID NO: 1.” Depending claims further recite a composition comprising the sFGFR3 polypeptide and a pharmaceutically acceptable carrier, wherein the composition is formulated for various routes of administrations.
The sFGFR3 polypeptide of claim 35 reads on a fragment of the naturally occurring protein of human FGFR3, i.e., a fragment of the extracellular domain (ECD) corresponding to amino acids 1-310 of human FGFR3. The claimed polypeptide can be found in nature and its structure is not markedly different from the naturally occurring product. Further, there is no marked difference in function of the claimed sFGFR3 from the ECD of FGFR3. For example, both the claimed sFGFR3 and the ECD of human FGFR3 can bind to an FGF ligand and inhibit FGFR3 signaling (see Brennan et al., WO 2011/084711 A2). Therefore, there are no changes in structure and function from their naturally occurring counterpart. Regarding the pharmaceutically acceptable carrier, the claims do not define the component, and they may also exist in human body. Further, even assuming the mixture of these naturally occurring components does not occur in nature, there is no indication that mixing these components changes the structure, function, or other properties of the polypeptide. Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the naturally occurring counterpart, and each component is a “product of nature” exception. In addition, using a pharmaceutically acceptable carrier in a pharmaceutical composition was well-understood, routine and conventional prior to Applicant’s invention and at the time of filing the application, so the mixing of the polypeptide and a pharmaceutically acceptable carrier, when recited at this high level of generality, does not meaningfully limit the claims. Thus, the claims as a whole do not amount to significantly more than each “product of nature” by itself.
Based upon an analysis with respect to the claims as a whole, the claims do not recite something significantly different than a judicial exception. Therefore, the claims do not qualify as eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-41 and 45-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (WO 2011/084711 A2, Int’l. Pub. Date: 14 July 2011).
Brennan teaches the use of the extracellular domain of human fibroblast growth factor receptor 3 (FGFR3 ECD) for promoting hair growth in a subject (see paragraph [008] and claims). Brennan teaches that the FGFR3 ECD is a human FGFR3 ECD, or the FGFR3 ECD is from a splicing variant of human FGFR3, including FGFR3-∆8-10 ECD, FGFR3-IIIb ECD, and FGFR3-IIIc ECD (ibid.). Brennan teaches that typically, the signal peptide is cleaved from the mature FGFR3 ECD polypeptide, thus, in many embodiments, the FGFR3 ECD lacks a signal peptide; nonetheless, in certain embodiments, an FGFR3 ECD includes a native FGFR3 signal peptide [058]. Human FGFR3 protein has 806 amino acids, and the protein is made up of a signal sequence (residues 1-22), extracellular domain (residues 23-375), transmembrane domain (residues 376-396), and cytoplasmic domain (residues 397-806). The human FGFR3 ECD taught by Brennan, e.g., amino acids 1-375 of human FGFR3 with signal sequence, comprises a sequence identical to amino acids 1 to 310 of SEQ ID NO: 1 of the instant application, but excluding amino acid residues 324 to 694 of SEQ ID NO: 1 (see attached sequence alignment). The human FGFR3 ECD taught by Brennan also meets the limitations of “comprises an amino acid sequence at least 90% identical to amino acids 1 to 323 of SEQ ID NO: 1” (claim 36) and “comprises an amino acid sequence of amino acids 1 to 323 of SEQ ID NO: 1” (claim 37), because these limitations encompass the deletion variants of amino acids 1 to 323 of SEQ ID NO: 1 and any fragments of amino acids 1 to 323 of SEQ ID NO: 1, such as a polypeptide of amino acids 1 to 310 of SEQ ID NO: 1. Brennan teaches that the FGFR3 ECD is a fusion molecule and the fusion partner is an Fc domain of a human IgG, e.g., IgG1, IgG2, IgG3, or IgG4 [059] [060] [064]. Brennan showed that the FGFR3 ECD binds to an FGF ligand, including FGF-1, FGF-2, FGF-9, and FGF-18 (p. 29, Example 5). Brennan further teaches a pharmaceutical composition comprising the FGFR3 ECD suitable for, e.g., intravenous or subcutaneous administration, and the dose can in the range of about 10 g/kg body weight to about 30 mg/kg body [085] [089]. 
Therefore, Brennan anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 35-38 and 45-50 rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	Claims 1-10 and 18-20 of U.S. Patent No. 10,294,289
Claim 1 of the ‘289 patent recites “A soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide consisting of the amino acid sequence of SEQ ID NO: 33.”

2)	Claims 1-11 and 17-19 of U.S. Patent No. 11,021,528
Claim 1 of the ‘528 patent recites “A soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide comprising the amino acid sequence of SEQ ID NO: 33.”

 Although the claims at issue are not identical, they are not patentably distinct from each other. The amino acid sequence of SEQ ID NO: 33 recited in the claims of the ‘289 and ‘528 patents is made up with amino acids 23-358 adjacent to amino acids 423-435 of the human FGFR3, which meets the limitations of the sFGFR3 polypeptide of the instant claims. Therefore, the claims of the ‘289 and ‘528 patents anticipate the instant claims.

3)	Claims 35-38 and 45-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 36-38, 43 and 46 of co-pending Application No. 17/234,841 (reference application), in view of Yarranton et al. (U.S. Patent No. 5,015,573; Date of Patent: May 14, 1991).
Claim 31 of the ‘841 application recites “A polynucleotide encoding a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide comprising the amino acid sequence of SEQ ID NO: 33.”

Although the claims at issue are not identical, they are not patentably distinct from each other. The amino acid sequence of SEQ ID NO: 33 recited in the claims of the ‘841 application is made up with amino acids 23-358 adjacent to amino acids 423-435 of the human FGFR3, which meets the limitations of the sFGFR3 polypeptide of the instant claims. The claims of the ‘841 application differ from the instant claims in that the claims of the ‘841 application are drawn to a polynucleotide encoding the polypeptide claimed in the instant application and a method of recombinant production thereof. Yarranton teaches using recombinant DNA technology to produce proteins. Yarranton teaches that the recombinant DNA technology uses an expression vector integrated therein a polynucleotide sequence that encodes a protein, and the expression vector is then transformed or transfected into a host cell, e.g., a prokaryotic or eukaryotic cell, to induce expression of the encoded protein, thereby producing the protein from the cell. It would have been prima facie obvious to one ordinary skill in the art to use the recombinant DNA technology to make the polypeptide claimed in the instant application. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation, because Yarranton teaches using recombinant DNA technology to produce proteins. Therefore, the claims of the ‘841 application render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4)	Claim 35-41 and 45-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 158, 168-170 and 172-177 of co-pending Application No. 16/649,208 (reference application).
Claim 158 of the ‘208 applicaiton recites “A method for treating or reducing abnormal fat deposition in a subject having an sFGFR3-related skeletal growth retardation disorder, the method comprising administering to the subject an effective amount of a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide, wherein the sFGFR3 polypeptide comprises the amino acid sequence of SEQ ID NO: 5.”

Although the claims at issue are not identical, they are not patentably distinct from each other. The amino acid sequence of SEQ ID NO: 5 recited in the ‘208 application has 349 amino acids, and it corresponds to a region in the extracellular domain of human FGFR3, and comprises an amino acid sequence at least 90% identical to amino acids 1 to 310 of SEQ ID NO: 1, but excluding amino acid residues 324 to 694 of SEQ ID NO: 1. Therefore, the sFGFR3 claimed in the ‘208 application anticipates the sFGFR3 recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 30, 2022